Title: Alexander Spotswood to Virginia Delegates, 19 August 1781
From: Spotswood, Alexander
To: Virginia Delegates


Gentlemen
Philadelphia August 19th 1781
My business here is to procure accoutriments For the two Legions now raiseing for the defence of our state, and which I have the honr. to Command and it is with pleasure that I inform you, that when I left Virginia the officers were recruiting rapidly—and I have every reason to believe that both Legions will be compleat before I can possibly Return
By the inclosed certificate you will observe, that the united states is indebted to Mr. Edward Simpson £1003 .. 9 .. 6 Specie, which sum his Excellency Gr. Nelson has pledged his word to pay Mr Simpson, provided he woud give me an order for the above sum due him from the states, to enable me to procure such accoutriments as was necessary for the equipment of the Legions, (and without which they cannot possibly Take the Field). this Mr. Simpson agreed to as will appear at the bottom of the certificate.

You no doubt are well acquainted with The Strength of the Marquisses army—as well as the situation of our Country—Cut to pieces by five large navigable rivers, and of course out of the power of that great officer (with his present Force) to do more than prevent the enemy penetrating into the heart of our Country, until he is reinforced, so as to enable him to detatch from his main body & in order to put it in my power to Join him with the Legions, I must beg that this letter with the Certificate may be laid before yr: Ho. Body, and that you will as quick as possible honr. me with an answer.
From the certificate, it does not appear that the money is to be appropriated for the use of the publick[.] shoud any doubts arise on this head I do declare on my most sacred honr., that every shilling is to be Laid out in procuring such accoutriments as the Legions will want, and which I have put i[n] a train of Forwardness at Baltimore, on a supposition that I shd. most certainly receive this money.
I am yrs. with Sentiments of respect & Esteem yr mt. Obt Sert
Alexr Spotswood
